Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146837 & (41)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  HARVEY JOHNSON, Personal Representative                                                                David F. Viviano,
  of the Estate of Harvey Steward, Deceased,                                                                         Justices
                 Plaintiff-Appellee,
  v                                                                SC: 146837
                                                                   COA: 306560
                                                                   Genesee CC: 09-091432-NO
  JEREMY DRIGGETT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the January 31, 2013 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2013
         t0911
                                                                              Clerk